             Case 18-40261-KKS      Doc 36   Filed 12/20/18   Page 1 of 9



                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF FLORIDA

In Re:                                   )
                                         )          Case No. 18-40261-KKS
Michael Echols                           )
                                         )
                        Debtor

   TRUSTEE’S APPLICATION FOR AUTHORITY AND APPROVAL TO
  EMPLOY GAYLENE STANLEY, A MEMBER OF LORD & STANLEY
REALTY INC, AND APPROVE LISTING AGREEMENT FOR SALE OF REAL
                         PROPERTY

      Sherry Chancellor, the Chapter 7 Trustee herein, pursuant to 11 U.S.C. §327,

respectfully states:

      1. The Applicant is the duly qualified and acting Chapter 7 Trustee of the

          bankruptcy estate of Michael Echols.

      2. Gaylene Stanley, a member of Lord & Stanley Realty Inc, (jointly referred

          to hereafter as “Local Listing Broker”) has the expertise and knowledge to

          assist the Chapter 7 Trustee with the listing and sale of real property known

          as 200 PARKBROOK CIR TALLAHASSEE, FL 32301 (the “Real

          Property”).

      3. The Real Property is not the Debtor’s homestead and no exemption has

          been claimed by the Debtor as to this Real Property, nor has anyone

          claimed an exemption of the Real Property on behalf of the Debtor or on

          behalf of any party.
      Case 18-40261-KKS      Doc 36   Filed 12/20/18   Page 2 of 9



4. The Chapter 7 Trustee desire to employ Local Listing Broker to provide

   professional services on behalf of this bankruptcy estate for the listing and

   sale of the Real Property identified hereinabove, in which the above-named

   Debtor holds an interest.     The Local Listing Broker is requesting a

   commission of two percent (2%) of the gross sale proceeds. All fees and

   expenses will be presented to the Court for approval prior to payment.

5. Attached hereto as Exhibit “A” is the duly executed and verified statement

   on behalf of the Local Listing Broker that their employees and members

   are disinterested persons, as the term is used in the Bankruptcy Code, do

   not hold an interest adverse to the bankruptcy estate, is not aware of any

   connection with the Debtor, creditors, any other party in interest, their

   respective attorneys or accountants, the United States Trustee or any

   person employed in the Office of the United States Trustee and understand

   there is a continuing duty to disclose any such adverse interest.

6. Notice of this Application is being served upon the Office of the United

   States Trustee, Debtor’s counsel, Debtor and all parties of interest in this

   matter.

7. Attached hereto as Exhibit “B” is a copy of the Listing Agreement and the

   Chapter 7 Trustee requests that the Court approve this Agreement, which

   the Chapter 7 Trustee has executed on behalf of this bankruptcy estate.
            Case 18-40261-KKS      Doc 36   Filed 12/20/18   Page 3 of 9



      8. BK Global Real Estate Services (“BK Global”) has been retained by the

         Chapter 7 Trustee and BK Global has agreed to fully cooperate with Local

         Listing Broker, and to be paid the real estate commission agreed to by the

         Secured Creditor.

      9. Carrington Mortgage Services claims a mortgage interest in and to the Real

         Property known as 200 PARKBROOK CIR TALLAHASSEE, FL 32301

         and has consented to the sale of the Real Property subject to their security

         interest.

      WHEREFORE, the Trustee prays the Court enter an Order approving and

authorizing the employment of Gaylene Stanley, a member of Lord & Stanley Realty

Inc, to perform professional services on behalf of this bankruptcy estate, for the

listing and sale of the Real Property known as 200 PARKBROOK CIR

TALLAHASSEE, FL 32301, in which the Debtor holds an ownership interest; and

for such other and further relief as the Court deems necessary.

      Respectfully submitted this the 20th day of December 2018.

                                             /s/ Sherry F. Chancellor
                                             SHERRY F. CHANCELLOR
                                             Florida Bar No. 434574
                                             619 West Chase Street
                                             Pensacola, Florida 32502
                                             (850) 436-8445
            Case 18-40261-KKS      Doc 36   Filed 12/20/18   Page 4 of 9




                          CERTIFICATE OF SERVICE

      I hereby certify that on December 20, 2018, the above and
foregoing document was filed electronically using CM/ECF and a true and correct
copy of this document was served as follows:

         X upon filing, the CM/ECF system sent notification to all parties listed in
the attached Notice of Electronic Filing

   •   Robert C. Bruner rbruner@brunerwright.com,
       melanie@brunerwright.com; twright@brunerwright.com;
       reception@brunerwright.com
   •   Jason H. Egan jason.h.egan@usdoj.gov
   •   United States Trustee USTPRegion21.TL.ECF@usdoj.gov

and, any and all other parties, if any participating in the CM/ECF system in this
matter as shown within the receipt generated at the time of the filing of this
Application; and

       _x By U.S. Mail to the following

       Michael Echols, 2313 Braeburn Circle, Tallahassee, FL 32309
       PRA Receivables, PO Box 41021, Norfolk, VA 23541

                                       /s/ Sherry F. Chancellor
                                       SHERRY F. CHANCELLOR
Case 18-40261-KKS   Doc 36   Filed 12/20/18   Page 5 of 9
Case 18-40261-KKS   Doc 36   Filed 12/20/18   Page 6 of 9
Case 18-40261-KKS   Doc 36   Filed 12/20/18   Page 7 of 9
Case 18-40261-KKS   Doc 36   Filed 12/20/18   Page 8 of 9
Case 18-40261-KKS   Doc 36   Filed 12/20/18   Page 9 of 9
